                                                                                                Cullen and Dykman LLP
                                                                                                 80 State Street, Suite 900
                                                                                                Albany, New York 12207



TIMOTHY A. CHORBA
ASSOCIATE
DIRECT: (518) 788-9425
TCHORBA@CULLENLLP.COM


                                                                              February 9, 2021

VIA ECF AND FAX
Hon. Nicholas G. Garaufis
United States District Judge
Eastern District of New York
United States Courthouse, Room 1426 S
225 Cadman Plaza East
Brooklyn, NY 11201
F: (718) 613-2546

        Re:      Bay Park Center for Nursing & Rehabilitation LLC, et al., v Philipson, et al.,
                 Index No. 2:20-cv-06291-NGG-CLP (EDNY)

Dear Judge Garaufis:

       This firm represents itself and several of the other named defendants (“Allstate
Defendants”)1 in the above-captioned action. We write to respectfully request a modest extension
of two weeks of the current briefing schedule on the pending motion to remand submitted by the
“Employer Defendants”2 dated January 21, 2021 (“Remand Motion”). See Dkt. 10. There is good
cause for the requested extension.

       On January 25, 2021, Judge Gary R. Brown issued a scheduling order setting the current
deadline for responses to the Remand Motion for February 9, 2021 and scheduling a hearing for
March 8, 2021. Subsequently, on February 4, 2021 an order was issued reassigning this action

1
  The “Allstate Defendants” as used herein means the following parties: Allstate Administrators, Inc.; Allstate
ASO/Allstate ASO, Inc.; the Landa Group; Benjamin Landa/Ben Landa; Parkview Care & Rehabilitation Center, Inc.;
Patrick Formato; the Schlesinger Family Trust; Sam Schlesinger; and Yechiel Landa.
2
 The “Employer Defendants” include the following parties: Bay Park Center for Nursing & Rehabilitation LLC d/b/a
Bay Park Center for Nursing & Rehabilitation LLC; Brookhaven Rehabilitation & Heath Care Center LLC d/b/a
Brookhaven Rehabilitation & Health Care Center LLC; Caring Family Nursing& Rehabilitation Center d/b/a New
Surfside Nursing Home LLC; Eastchester Rehabilitation & Health Care Center d/b/a Eastchester Rehabilitation &
Health Care Center LLC; Golden Gate Rehabilitation & Health Care Center d/b/a Golden Gate Rehabilitation &
Health Care Center LLC; Grace Plaza Nursing & Rehabilitation Center d/b/a Pinegrove Manor LLC; Nassau
Rehabilitation & Nursing Center d/b/a Nassau Operating Company, LLC; Park Avenue Extended Care Facility d/b/a
Park Avenue Operating Company, LLC; South Point Plaza Nursing & Rehabilitation Center d/b/a Bayview Manor
LLC; Spring Creek Rehab & Nursing Care Center d/b/a Willoughby Rehabilitation & Health Care Center LLC; the
Hamptons Center for Rehabilitation & Nursing d/b/a North Sea Associates, LLC; Throgs Neck Rehabilitation &
Nursing Center d/b/a Throgs Neck Operating Company, LLC; and Townhouse Center for Rehabilitation & Nursing
d/b/a Townhouse Operating Company.


                                               FO U N D E D 1850
                                  NEW YORK      NEW JERSEY    WASHINGTON DC
                                                                                                  Hon. Nicholas G. Garaufis
                                                                                                          February 9, 2021
                                                                                                                    Page 2


from Judge Brown and Magistrate Judge A. Kathleen Tomlinson to Your Honor and Chief
Magistrate Cheryl L. Pollak. As our firm was recently retained by the Allstate Defendants, we
respectfully request that the deadline for responses to the Remand Motion be extended until
February 23, 2021 and that the hearing be adjourned until March 16, 2021. We request this brief
extension to allow us sufficient time to evaluate the issues raised by Remand Motion, as well as
the related subsequent submissions, and to file a meaningful response. Additionally, our firm is
still in the process of determining with our clients whether we will be retained in connection with
this action by several of the numerous additional defendants, many of which we have represented
in other lawsuits involving the same or substantially similar issues and parties.

        This is the first request for an extension of the briefing schedule on the Remand Motion.
Furthermore, I am not aware of any other scheduled dates in this matter aside from those referenced
above that would be affected by the requested extension. I have spoken by phone with Alexander
J. Sperber, counsel for the moving Employer Defendants, and he advised me that he consents to
an extension. I understand that Frank Policelli, counsel for the Intervenor-Plaintiff Oriska
Corporation, does not consent to an extension based on his position set forth in his letter dated
February 2, 2021 that the Employer Defendants do not have standing to object to the removal of
this action because they have not yet been served with the Amended Complaint. See Dkt. 16. I
further understand that Mr. Policelli’s position reflects the position of James M. Kernan, counsel
for the “Class Defendants.”3

      We thank the Court for its attention to this matter and are available at the Court’s
convenience if it has any questions regarding this request.


                                                                     Respectfully submitted,

                                                                     /s/ Timothy A. Chorba
                                                                     Timothy A. Chorba



cc:     All Counsel of Record (via ECF)




3
 The “Class Defendants” include the following parties: Donna Hodge, Annette Hall, Karen Grant Williams, and Alexi
Arias.
